NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                             UZOMA N., Appellant,

                                         v.

            DEPARTMENT OF CHILD SAFETY, C.N., Appellees.

                              No. 1 CA-JV 22-0136
                                FILED 10-25-2022


            Appeal from the Superior Court in Maricopa County
                              No. JD39478
             The Honorable Suzanne Scheiner Marwil, Judge

                                   AFFIRMED


                                    COUNSEL

John L. Popilek PC, Scottsdale
By John L. Popilek
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By Emily M. Stokes
Counsel for Appellee Department of Child Safety
                         UZOMA N. v. DCS, C.N.
                          Decision of the Court



                      MEMORANDUM DECISION

Judge Cynthia J. Bailey delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Vice Chief Judge David B. Gass
joined.


B A I L E Y, Judge:

¶1             Uzoma N. (“Father”) appeals the termination of his parental
rights to C.N. (“the child”). He argues the Department of Child Safety
(“DCS”) provided insufficient evidence that termination was in the child’s
best interests. For the following reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2             Father is the biological father of the child, who was born in
January 2019. In 2020, DCS received a report of domestic violence between
Father and the child’s mother (“Mother”).1 During an argument, Mother
threw Father’s phone outside the house and, upon being locked out, Father
threw a rock “about the size of a football” through the dining room
window. Neighbors called police, who notified DCS. Mother told DCS that
Father had been hitting and choking her, throwing her to the ground, and
pushing her into cabinets. Mother also told DCS that the child was within
three feet of the window when Father shattered it.

¶3             In June 2020, DCS filed a dependency petition alleging Father
was unable to parent due to neglect and domestic violence against Mother.
In July 2020, the superior court found the child dependent as to Father and
adopted a family reunification case plan. DCS offered Father team decision
meetings, case management, individual counseling, parent-aide services,
supervised visits, and substance abuse treatment.

¶4            In August 2021, the court changed the case plan to severance
and adoption. In October 2021, DCS moved to terminate Father’s
relationship with the child on grounds of abandonment and six-, nine-, and
fifteen-months’ time-in-care. A contested termination adjudication was
held over two days, in March and May 2022.



1     Mother is not a party to this appeal.


                                     2
                         UZOMA N. v. DCS, C.N.
                          Decision of the Court

¶5            The child’s maternal grandmother (“Grandmother”) testified
that the child had been “living with [Grandmother] with the help of his
parents since birth.” Following the child’s placement with Grandmother in
June 2020, Father visited about once a month for fifteen minutes at a time
to “hold the baby [and] play with the baby.” Father provided no financial
support for the child or Grandmother. Father also showed no interest in
“raising the child” or doing mundane tasks such as diaper changing.
Grandmother also testified that Father once left the child in a locked car and
that police were called to break the car window to get the child out.

¶6            Grandmother testified she is a licensed foster parent and
willing to adopt the child. She also testified that she would be willing to
allow Father to visit the child if the court terminated Father’s rights.

¶7           The DCS case manager testified that the child’s placement
with Grandmother was adoptive and that the child was doing “extremely
well” with her. The case manager also testified that the child would benefit
by being removed from exposure to Father’s domestic violence and would
be harmed by further exposure to it.

¶8            The superior court terminated Father’s rights to the child on
the grounds of abandonment and six-, nine-, and fifteen-months’ time-in-
care. The court found that Father, despite occasionally visiting the child,
provided “no meaningful support for the child” and left all parenting
duties to Grandmother. The court also found that the child was under three
years old when the termination motion was filed, that DCS had offered
appropriate services, and that Father had substantially neglected to remedy
the circumstances that led to the child’s foster placement with
Grandmother. The court also found that the child was in an adoptive
placement, that Father “appears to disdain caregiving,” and that Father
conceded “nothing would change” about his relationship with the child if
termination were granted. The court accordingly found termination was in
the child’s best interests.

¶9             We have jurisdiction over Father’s timely appeal pursuant to
Article 6, Section 9, of the Arizona Constitution, Arizona Revised Statutes
sections 8-235(A), 12-120.21(A)(1), and 12-2101(A)(1), and Arizona Rules of
Procedure for the Juvenile Court 601 and 603.

                               DISCUSSION

¶10          Father does not contest—and therefore waives—any
challenge to the superior court’s finding on the statutory grounds for
termination. See Crystal E. v. Dep’t of Child Safety, 241 Ariz. 576, 577, ¶ 1


                                      3
                           UZOMA N. v. DCS, C.N.
                            Decision of the Court

(App. 2017) (by challenging only the best-interests findings, parents
“abandon[] and waive[] any challenge to the court's finding of the
statutory” grounds for termination). Instead, Father argues that DCS failed
to meet its burden to establish that termination was in the child’s best
interests by a preponderance of the evidence.

¶11             “[W]e accept a superior court’s findings of fact if reasonable
evidence and inferences support them.” Demetrius L. v. Joshlynn F., 239
Ariz. 1, 3, ¶ 9 (2016). We will affirm a termination of parental rights unless
it is “clearly erroneous.” Id. (citing Michael J. v. Ariz. Dep’t of Econ. Sec., 196
Ariz. 246, 250, ¶ 20 (2000)). In proving that termination is in the best
interests of the child, “DCS must show either that severance affirmatively
benefits the child[] (such as showing [he is] adoptable or more stable in an
existing placement), or eliminates a detriment to the child[],” if termination
is not ordered. Dominique M. v. Dep’t of Child Safety, 240 Ariz. 96, 98, ¶ 8
(App. 2016).

¶12            Father argues that the child will lack a ”father-figure” if his
rights are terminated and suggests this argument is relevant to the best
interests review explained in Demetrius L. The Arizona Supreme Court’s
holding in Demetrius L., however, is that “adoption can provide sufficient
benefits to support a best-interests finding in private and state severance
actions alike,” was not premised on the availability of a “father-figure.” 239
Ariz. at 5, ¶ 17 (describing benefits of adoption including financial
obligation of the parent to the child, rights to custody, and inheritance from
the adoptive parent). We find no merit in Father’s argument.

¶13            Father also argues the court lacked sufficient evidence to find
the child would suffer a continuing detriment through exposure to
domestic violence. Here, Father admitted choking Mother, leaving
scratches on her neck, and throwing a football-sized rock into his dining
room window with the child in the home. The superior court had
reasonable evidence that Father’s continued rights to the child would cause
a detriment, and to the extent that Father invites us to reweigh the evidence,
even where “sharply disputed” facts exist, we decline. See Alma S. v. Dep’t
of Child Safety, 245 Ariz. 146, 151, ¶ 18 (2018) (quoting Pima Cnty. Severance
Action No. S-1607, 147 Ariz. 237, 239 (1985)).

¶14            Father also urges us to consider his efforts to parent the child
and the strength of the bond between him and the child. See Timothy B. v.
Dep’t of Child Safety, 252 Ariz. 470, 478, ¶ 33 (2022). But here, the court found
that Father had made little effort to parent the child, and to the extent that
Father floated on the periphery of the child’s life, Grandmother said Father


                                        4
                          UZOMA N. v. DCS, C.N.
                           Decision of the Court

was welcome to remain there. Reasonable evidence supported the superior
court’s findings that termination of Father’s parental rights was in the
child’s best interests, and Father has shown no error.

                              CONCLUSION

¶15          We affirm.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        5